Per Curiam.
On account of the unsatisfactory and indefinite allegations of the complaint we feel a cause of action is not certainly stated, but we grant leave to plead over because there is enough alleged to convince us that it is proper for the plaintiff to have an opportunity more fully and definitely to state its alleged cause of action. All concur, except Crosby, J., not voting. Order modified by striking out the words “ on the merits ” and by granting leave to the plaintiff to serve an amended complaint upon payment of ten dollars costs, and as modified affirmed, without costs.